Citation Nr: 0638796	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  05-03 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The appellant's spouse had recognized guerrilla service from 
October 1944 to October 1945 and served in the Regular 
Philippine Army from October 1945 to February 1946.  He died 
in November 2002.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an August 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

In a document filed in October 2004, the appellant requested 
a hearing before a Member of the Board at a local VA office.  
In a communication received in November 2005, she withdrew 
her request.  


FINDING OF FACT

In January 1950, the service department certified that the 
appellant's spouse had recognized guerrilla service from July 
1944 to February 1946 and served with the Regular Philippine 
Army from October 1945 to February 1946.  


CONCLUSION OF LAW

The appellant's spouse's military service is not qualifying 
service for VA nonservice-connected death pension benefits.  
38 U.S.C.A. § 107(a) (West 2002); 38 C.F.R. §§ 3.40, 3.41 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VA satisfied the duty to notify by means of a letter to the 
appellant from the RO dated in March 2004.  This notice was 
provided to the appellant prior to initial adjudication of 
the claim by the RO in August 2004.  The appellant was told 
of the requirements to establish a successful claim, advised 
of her and VA's respective duties, and asked to submit 
information and/or evidence, which would include that in her 
possession, to the RO.  She was specifically informed of the 
evidence required to support her claim for death pension 
benefits and that service with the Philippine Commonwealth 
Army, USAFFE, including the recognized guerrillas was not 
deemed to have been active military service with the Armed 
Forces of the United States for the purposes of nonservice-
connected disability/death pension.  The timing and content 
of this letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Service medical records and personnel records, included but 
not limited to affidavits by the appellant's spouse and 
determinations as to service by the U.S. service department, 
are of record.  The appellant has not requested assistance in 
obtaining any evidence relevant to the claim on appeal.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  A VA medical opinion, 
however, is not necessary with respect to the death pension  
claim.  See VAOPGCPREC 05-04.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant has not claimed that VA has failed to comply with 
the notice requirements of the VCAA.


Non-service connected death benefits  

In general, a surviving spouse of a veteran who served 90 
days or more during a period of war may be entitled to VA 
nonservice-connected death pension benefits.  38 U.S.C.A. § 
1541 (West 2002).  The term "veteran" means a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 
C.F.R. § 3.1(d) (2006).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the U.S. pursuant to the military order of the President 
dated July 26, 1941, including among such military forces 
organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander
in Chief, Southwest Pacific Area, or other competent 
authority in the Army of the United States, shall not be 
deemed to have been active military, naval, or air service 
for the purposes of any law of the U.S. conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits which do not 
include death pension benefits authorized by chapter 15, 
title 38 of the U.S. Code.  38 U.S.C.A. § 107(a) (West 2002); 
38 C.F.R. §§ 3.40, 3.41 (2006).

In May 1950, the service department certified that the 
appellant's spouse had recognized guerrilla service from 
October 1944 to October 1945 and service in the Regular 
Philippine Army service from October 1945 to February 1946.  
This certification/verification is binding on VA such that VA 
has no authority to change or amend the finding.  Duro v.  
Derwinski, 2 Vet. App. 530 (1992).  Furthermore, there is no 
evidence of record indicating that the veteran had any other 
service.  As stated above, 38 U.S.C.A. § 107 specifically 
excludes such service for purposes of entitlement to death 
pension benefits.  Consequently, the Board finds that there 
is no legal basis on which the appellant's claim can be 
based.  As the law and not the evidence is dispositive on 
this issue, it must be denied because of lack of legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 38 
U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.




ORDER

Entitlement to a nonservice-connected death pension benefits 
is denied.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


